THE THIRTEENTH COURT OF APPEALS

                                    13-19-00034-CV


                                   Donald Ceglar
                                         v.
         Christ's Harbor Church, Gary Stone, Elvin Grayson and Gary Snyder


                                   On Appeal from the
                    357th District Court of Cameron County, Texas
                           Trial Cause No. 2018-DCL-3366


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Donald Ceglar.

      We further order this decision certified below for observance.

February 27, 2020